Citation Nr: 0624765	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-36 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(claimed as bipolar disorder). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
November 1960. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from January and September 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In the first 
decision, the RO determined that no new and material evidence 
had been submitted to reopen a claim for service connection 
for anxiety reaction; in the latter decision, the RO denied 
service connection for a psychiatric disability, claimed as 
bipolar disorder.  A newly diagnosed disorder, even if 
medically related to a previously diagnosed disorder, is not 
the same claim for jurisdictional purposes when it has not 
been previously considered.  As such, both the RO and the 
Board have recharacterized the claim as described above as a 
claim for service connection for bipolar disorder is not the 
same as the earlier denied claim for anxiety reaction.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).
 
The veteran testified at a Central Office (CO) hearing before 
the undersigned sitting in Washington, D.C., in March 2005; a 
copy of the hearing transcript is associated with the record.  

In an April 2005 letter, the veteran's treating psychiatrist 
indicated that the veteran has PTSD due to witnessing, and 
testifying about, a personal assault while in service.  This 
is an inferred claim for service connection for PTSD and is 
referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.




REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  Proper VA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the October 2003 and March 2004 VA 
notice letters, the RO did not provide notice of the type of 
evidence necessary to establish an initial disability rating 
or an effective date, if service connection was granted on 
appeal.  Further, it is unclear whether the RO asked the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  On remand, this must be done.

The duty to assist includes obtaining additional service 
personnel and medical records, Social Security Administration 
(SSA) records, and VA treatment records and obtaining an 
examination or medical opinion when necessary for a 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  

In January 1979, the veteran submitted a claim for service 
connection for psychiatric problems, claimed as anxiety 
reaction.  In a September 1979 rating decision, the San 
Francisco Regional Office denied service connection for 
anxiety reaction, noting that there was no evidence of a true 
neurosis or psychosis in service.  The veteran did not 
appeal, and that decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

Post-service medical records show treatment for polysubstance 
abuse, depression, and anxiety.  They also reveal that he 
started drinking in 1954, prior to service; that he began 
using cocaine in 1978 and crack in 1980; and that he is 
receiving SSA disability.  In March 1996, a VA psychiatrist 
diagnosed bipolar disorder.  Subsequently, the veteran 
submitted a claim for service connection for this condition, 
in August 2003.  In November 2003, a different VA 
psychiatrist indicated that the veteran did not have bipolar 
disorder.  As noted above, in a September 2004 statement of 
the case (SOC), the RO reframed the issue as service 
connection for a psychiatric disability, claimed as bipolar 
disorder, and in an accompanying rating decision, denied that 
claim on the merits because no chronic disability was shown 
in either his service or post-service medical records. 

In a January 2004 notice of disagreement and in March 2005 
hearing testimony, the veteran stated that his current 
psychiatric state was caused by witnessing a homosexual 
assault in service and by subsequent recrimination and 
ostracism by his superiors and peers, after he testified at a 
courts martial on behalf of the accused.  He contended that 
he developed depression and low-self esteem as a result of 
later military experiences, including humiliation from racial 
remarks and attitudes, his own courts martial for possession 
of marijuana, and an other-than-honorable early discharge 
(later upgraded to a general discharge). 

In March 2005, his treating VA psychiatrist noted that the 
veteran described the sexual assault for the first time in a 
mental health treatment session.  In an April 2005 letter, 
the same psychiatrist indicated that the veteran has PTSD due 
to witnessing, and testifying about, an in-service personal 
assault.  He did not state that he had reviewed the claims 
file or the veteran's service personnel and medical records.  
Since the veteran was not in combat, nor does he so contend, 
corroboration of stressors is required for a diagnosis of 
PTSD.  38 C.F.R. § 3.304 (f) (2005).  The veteran submitted a 
transcript of the December 1958 courts martial at which he 
testified, where the accused was convicted of a lewd act, not 
rape.  

Regarding the veteran's experiences after the sexual assault, 
the claims file does not contain records of his own courts 
martial, claimed treatment for depression at Tripler Army 
Hospital in Honolulu, Hawaii, or a complete record of the 
July 1979 Naval Discharge Review Board proceedings that 
upgraded the character of his discharge.  On remand, VA 
should attempt to obtain these records, along with copies of 
his SSA records. 

The Board notes that 38 U.S.C.A. § 1110 precludes 
compensation for primary substance abuse or for secondary 
conditions that arise from substance abuse.  See Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Since the 
veteran has been diagnosed with various psychiatric 
disorders, on remand, he should be afforded an examination to 
clarify the presence, diagnosis, and etiology of any 
psychiatric disorder found.  

Accordingly, the case is REMANDED for the following action:

1.  Review the entire file and ensure for 
the issue on appeal all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) includes an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  Request copies of any decisions and 
accompanying medical records submitted in 
support of any claim by the appellant for 
disability benefits from the Social 
Security Administration (SSA).  If 
records are unavailable, SSA should so 
indicate.

3.  Request copies of the veteran's 
service personnel records from the 
National Personnel Records Center (NPRC).  
If not available, request the records 
from the appropriate service department.  
The records should include the veteran's 
performance ratings, Article 121, courts 
martial, and discharge proceedings as 
well as records used for his upgraded 
character of discharge determination by 
the July 1979 Naval Discharge Review 
Board.  The source should indicate if 
records are not available. 

4.  Request medical records from Tripler 
Army Hospital in Hawaii pertaining to the 
veteran's treatment for any psychiatric 
disorder in 1959 and 1960.  The hospital 
should indicate if records are not 
available. 

5.  After 1 through 4 above are 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder(s) found.  The examiner should 
take a complete history from the veteran 
and review the entire claims file and 
this remand and must indicate in the 
examination report that such review was 
performed.  All special studies or tests 
including psychological testing and 
evaluations, deemed necessary by the 
examiner are to be accomplished.  The 
psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If any psychiatric disorder(s) is 
diagnosed, the examiner should determine 
the etiology and the nature and extent of 
such disorder(s).  For each identified 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service.  If a psychosis is diagnosed, 
the examiner should indicate whether it 
has its onset within one year of 
discharge from service.

(c) If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
the stressor(s) upon which the diagnosis 
is based and the evidence upon which the 
opinion was based to establish the 
existence of the stressor.  The examiner 
should comment explicitly upon whether 
the veteran's alleged stressor was as a 
result of his observance of a homosexual 
assault at the Marine Corps Recruit 
Depot, San Diego, California, in 1958, or 
his own personal harassment or assault by 
others while in the military.  The 
examiner should also comment explicitly 
upon whether there is a link between such 
a stressor and the veteran's current 
symptoms, if any.  

The examiner should clearly outline the 
rationale for any opinion expressed.  
Note that the presence of one diagnosed 
psychiatric disorder does not preclude 
the veteran from also being diagnosed 
with PTSD.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

6.  After completion of the above, 
readjudicate the appellant's claim for 
entitlement to service connection for a 
psychiatric disability.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005). The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


